DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 and 20 directed to the method non-elected without traverse.  Accordingly, claims 1-10 and 20 has been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the res[pmse to the restriction.

The application has been amended as follows: 
Cancel claims 1-10 and 20.



Allowable Subject Matter
Claims 11-19 are allowed.
  A device comprising: a first capacitor pad comprising a superconducting material;  a second capacitor pad comprising a second superconducting material, the second capacitor pad comprising: a first portion; a second portion; and a bridge configured to electrically connect the first portion and the second portion.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896